Campbell, J.,
concurring.
In Hill v. Bugg et al., 52 Miss. 397, we were called upon, as an incident to our decision of the main question in the case, to construe the proviso to article 28, page 337, of the Revised Code of 1857, and announced that it did not have the effect to bar the claim of the Avife if not asserted in one year, but to subject the husband to liabilityfor the income of the separate estate of his Avife for one year after his receipt of her estate. In other words, that the proviso was not a statute of limitations to bar the Avife, but a restriction of the liability of *671the husband to liability to account for the income of her separate estate for only the first year after he received the estate. We misled ourselves by applying the word “same” to the separate estate, instead of to the words “rents, profits, or income.”
We have, without being- thereunto moved by counsel, fully considered the matter, and avail of this opportunity to correct our former erroneous construction of the proviso mentioned, and to announce what we are satisfied is the true interpretation of it.
The doctrine of courts of equity, as stated by Story’s Equity Jurisprudence, section 1396, is not, ordinarily, to require the husband to account for the income, profits, and dividends of' his wife’s separate estate beyond those received by him during the then last year next before he is called on for an account; and we think the manifest purpose of the proviso was to adopt this rule, and to bar the wife from holding- the husband to an account for the rents, profits, or income of her separate estate after the expiration of one year from his receipt of such rents, profits, or income.
The rule of courts of equity stated above had not been adopted by the courts of this state, but was introduced by the-proviso above mentioned.